Citation Nr: 1728530	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-22 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition, to include lumbar spondylosis with foraminal stenosis and intervertebral disc syndrome (IVDS), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for radiculopathy, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder (MDD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2012, August 2013, and April 2016.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

As explained in the April 2016 remand, in light of the November 2013 VA examiner's opinion, the Board has bifurcated the issue of service connection for a back condition, to include first the issue of service connection for a back condition to include lumbar spondylosis with foraminal stenosis and IVDS, and second, the issue of service connection for radiculopathy.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Concerning the claim for entitlement to service connection for a back condition, the Board notes that in the August 2013 remand, the VA examiner was specifically asked to address whether it was at least as likely as not that any identified back condition was caused or aggravated by the Veteran's service-connected diabetes, or any related condition, including peripheral neuropathy of the bilateral lower extremities.  However, in the September 2016 VA opinion, the VA physician did not specifically discuss the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities, but just mentioned the Veteran's diabetes mellitus and its "attendant complications."

Additionally, concerning both the claim for entitlement to service connection for a back condition and for radiculopathy, the VA physician wrote that the claimed conditions, which clearly and unmistakably existed prior to service, were not aggravated beyond their natural progression by an in-service event, injury, or illness.  The Board notes that there is no indication from the claims file, and the Veteran has never contended, that his back condition and radiculopathy existed prior to service.  As a result, a new VA examination is necessary to determine whether the Veteran's back condition and radiculopathy were directly related to service, or secondarily related to his other service-connected disabilities, to include diabetes mellitus and peripheral neuropathy.

Concerning the initial increased rating claim for MDD, in the April 2016 remand, the Board specifically instructed the VA examiner to indicate whether any change in the Veteran's diagnosis of his service-connected disability was a new diagnosis, was a progression of the prior diagnosis of MDD, was a correction of an error in the prior diagnosis, or was the development of a new and separate disorder.  In the September 2016 VA examination report, however, the VA examiner did not address any of those requests.  Instead, the examiner just reported that the Veteran was diagnosed with MDD, and that was the only mental disorder diagnosed.  The VA examiner additionally never addressed April 2008 and June 2013 VA treatment reports that diagnosed the Veteran with bipolar disorder.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's MDD, and whether he has any additionally diagnosed psychological disorders.  

Concerning the issue of entitlement to TDIU, despite the fact that the Veteran is currently rated as 100 percent disabled, this issue is not moot as the disability ratings for his service-connected disabilities could change.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  As a result, this issue is inextricably intertwined with the other issues on appeal and a new VA examination is necessary to determine the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  On remand, the Board finds that the AOJ must adjudicate the TDIU claim in conjunction with the readjudication of the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his back condition, radiculopathy, and service-connected MDD.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.
2. After the above has been completed, schedule the Veteran for a spine examination to evaluate his back condition and radiculopathy.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

The examiner is specifically asked to opine as to:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back condition, to include lumbar spondylosis with foraminal stenosis and IVDS is either directly related to active military service or is proximately due to or chronically aggravated by his service-connected diabetes and its attendant complications, to specifically include service-connected peripheral neuropathy of the bilateral lower extremities.

b. Whether it is at least as likely as not that the Veteran's radiculopathy is either directly related to active military service, or is proximately due to or chronically aggravated by his service-connected peripheral neuropathy of the bilateral lower extremities.

c. The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

d. As the Veteran's back condition and radiculopathy have not in any way been shown by the historical record to preexist service, an aggravation opinion is not warranted here.

3. Schedule the Veteran for an appropriate VA mental health examination to determine the nature, extent, and severity of his service-connected MDD.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail in a typewritten report.  

The examiner is requested to interview the Veteran and specify all subjective complaints and objective symptoms associated with the Veteran's service-connected disability.  All social and occupational impairment caused by this disability must be described in full.  

The examiner should indicate whether any change in the Veteran's diagnosis (e.g, bipolar disorder) of his service-connected psychological disability is a new diagnosis, a progression of the prior diagnosis of MDD, a correction of an error in the prior diagnosis, or is the development of a new and separate disorder.

4. The examiner should determine the functional effects of the Veteran's service-connected disabilities (listed in a October 2016 rating decision), in and of themselves and without regard to age or nonservice-connected disabilities, on his ability to obtain and maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must fully describe the impact of the Veteran's service-connected disabilities (as listed in an October 2016 rating decision) on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




